on rehearing.
Seevers, J.
A rehearing was granted on the petition of the water company, on the alleged ground it had not been expressly determined in the foregoing opinion that the property of corporations organized for pecuniary profit could only be taxed through the shares. This question will now be considered.
The Constitution provides that “the property of all corporations for pecuniary, profit shall be subject to taxation the same as that of individuals. ” Article 8, § 2.
The statute, so to speak, reiterates this constitutional injunction, and there is no doubt but that the statute, as well as the Constitution, declares in emphatic terms that the property of corporations shall be taxed.
6.-: statute. ' It is equally clear the statute provides that the stock of such corporations shall be assessed at its cash value. When assessed and taxed under this statute the stock must be taxed as the property of the respective owners, and there is no provision making the corporation liable therefor. Whether the statute in express terms declares that both the shares and corporate property shall be taxed we are not called on to determine.
The manner of assessing and taxing corporate property differs, as well it may, in the several States. In some only the stock is taxed. Cooley on Taxation, 273. We have, then, the case where the statute provides that both the shares and property may be taxed. It is our duty to declare both of these statutes valid, if such can he done. Both are equally obligatory, and on precisely the same footing. Neither should he ignored or declared void, unless it is absolutely required by reason of some constitutional provision making it our duty *334to so declare. We do not understand it to be claimed there is any such constitutional provision.
That it would be competent for the General Assembly to adopt either of these modes of taxation must, we think, be conceded. But it has provided that both may be used in the same statute. Why or by what authority can one be selected and declared in force, and the other not? We think the only construction that can be adopted is that both are in force, and an assessment and taxation under either is valid; that is to say, the property may be taxed to the corporation, or the shares to the owners. Whether both maybe taxed at the same time we are not called on to determine.
The former opinion is adhered to.